[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant, Ironworks Development of Branford, LLC (Ironworks), seeks to tax costs. The Commissioner has no objection to the marshal's fee $85.80, proceedings before trial $50, trial of issue of fact $75, and appraisal fee $1500, all of which are hereby allowed.
The Commissioner objects to the taxation of costs of $1957 incurred for engineer's expert testimony. Ironworks relies upon General Statutes § 48-26 which allows for the taxation of "reasonable fees for expert testimony . . . ." Section 48-26, however, applies only to the condemnation "by any public or private corporation . . ." The Commissioner is neither a "public or private corporation" and the taxation of these costs are denied.
Ironworks seeks $103 for title search fee relying on General Statutes § 52-257 (b)(4). That statute, however, only allows for a search fee in a civil action affecting the title to real property. Title, at least at this time, is not an issue. These costs are not allowed.
Finally, Ironworks seeks and is allowed to tax costs of $806.88 for photographs pursuant to General Statutes § 52-257 (b)(5), the court finding that the photographs were at least "convement in the trial . . . ."
______________________ Robert I. Berdon Judge Trial Referee CT Page 11405